Citation Nr: 0123423	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  97-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965, 
and from June 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a nervous condition.

This matter was previously denied by the Board in an January 
2000 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims 
("Court").  In a November 2000 Order, the Court vacated the 
January 2000 Board decision, and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand and for a Stay of Proceedings ("Joint 
Motion").  

The Board notes that on July 30, 2001, additional evidence 
was received at the Board in support of the claim on appeal.  
That evidence includes a report from a private physician, 
dated in May 2000.  The evidence was not accompanied by a 
waiver of RO jurisdiction over that evidence.  See 38 C.F.R. 
§ 1304(c).  Moreover, the evidence was received at the Board 
more than 90 days following the Board's March 15, 2001 letter 
to the veteran's representative, informing him that any 
additional argument or evidence in support of the appeal must 
be received within 90 days of that letter.  See 38 C.F.R. 
§ 1304(a).  The veteran did not initiate a motion to extend 
the 90 day period.  Nevertheless, as is explained in more 
detail in the decision below, the Board finds that 
irrespective of the newly received evidence, the record as it 
stands contains sufficient evidence to reopen the claim on 
appeal.  The Board also finds that additional development is 
needed before proceeding with a final disposition, including 
RO consideration of the new evidence.  In light of the 
favorable decision to reopen the veteran's claim, and the 
REMAND for additional development, the Board finds that there 
is no prejudice to the veteran in proceeding with a decision 
to reopen the claim at this time.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 1981, the 
Board denied service connection for a nervous condition.

2.  The evidence associated with the claims file subsequent 
to the May 1981 rating decision is not cumulative and 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered to decide fairly the merits 
of the claim for service connection for an acquired 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 1981 rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105(a)(c) (West 1991); 38 C.F.R. § 20.200 (2000).

2.  New and material evidence has been presented to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for entitlement 
to service connection for an acquired psychiatric disorder, 
originally claimed as a nervous condition.  As noted in the 
Introduction to this decision, the Board previously denied 
this appeal in a January 2000 decision, which was later 
vacated by the Court in a November 2000 Order, and remanded 
back to the Board for development consistent with the Joint 
Motion.  In summary, according to the Joint Motion the Board 
provided inadequate reasons and bases for its decision.  
Joint Motion, at 3.  Moreover, the Joint Motion found that 
the Board's analysis in the January 2000 decision "collapses 
the second step of the reopening analysis," (referring to 
Elkins v. West, infra), in that the Board essentially weighed 
the evidence prior to reopening the claim.  Joint Motion at 
4.  Finally, the Joint Motion appeared to indicate that the 
record may be incomplete, as the veteran made a reference to 
some psychological testing prior to April 1997, and it did 
not appear that any such testing results were of record.  
Joint Motion, at 4.  The Board will address each of the 
concerns set forth by the Joint Motion in the decision below.  

A review of the record reveals that in a May 1981 rating 
decision, the RO denied service connection for a nervous 
condition on the basis that service medical records from the 
veteran's first period of service were silent for evidence 
regarding the claimed condition.  Additionally, although 
records from the veteran's second period of service contained 
a diagnosis of schizoid personality, VA records following 
service separation were negative for any evidence of 
"psychopathology."  As such, the claim was denied.  The 
veteran was notified of the RO's May 1981 rating decision and 
his appellate rights by VA letter also dated in May 1981.  
The veteran did not initiate a timely appeal as to that 
decision, and it became final.  See 38 U.S.C.A. § 7105(a)(c).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)(eliminates 
the concept of a well-grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  While the VCAA and the regulations do not serve 
as a basis to reopen a claim (unless new and material 
evidence is presented), the law does include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
finds that the RO has informed the veteran of the evidence 
needed both to reopen his claim and to establish service 
connection, as set forth in various rating decisions and 
Statements of the Case.  Therefore, although the RO did not 
have an opportunity to apply the VCAA to the veteran's case, 
the RO essentially met the requirements of the law, and there 
is no prejudice to the veteran in proceeding with this 
appeal.

As previously noted, the basis for the denial of service 
connection in the May 1981 rating decision was that although 
the veteran was diagnosed with a schizoid personality in 
service, the medical evidence following service separation 
was negative for any evidence of a current psychiatric 
disorder.  Evidence present in the claims file at the time of 
the May 1981 final decision included the veteran's service 
medical records, which reflect the following.  During the 
veteran's second period of service, in July 1966, he was 
hospitalized with a diagnosis of schizoid personality, 
following a suicide attempt by drug ingestion.  In September 
1966, the veteran was diagnosed with a passive-dependent 
personality, which existed prior to service, and was 
described as a lifetime pattern of maladjustment.  It was 
recommended that the veteran be discharged from the hospital 
and returned to duty.  In October 1966, the diagnosis was 
passive-dependent personality, and it was found that the 
veteran had no mental disease sufficient to warrant 
disposition through medical channels, and it was recommended 
that he be returned to duty.  The veteran was separated from 
service in November 1966.  On the veteran's service 
separation examination, dated in October 1966, it was noted 
that he had schizoid personality, existing prior to service.

Also present at the time of the May 1981 rating decision was 
a VA clinical record dated in January 1981, which indicates 
that the veteran was seen at the clinic with complaints of 
recurrent nerve problems.  It was noted that there was no 
overt psychopathology at the time.  

Following the May 1981 final rating decision, in June 1995, 
the veteran submitted a request to reopen a claim for service 
connection for a nervous condition.  Along with that claim, 
the veteran attached treatment records from the VA medical 
center in Northampton, dated from December 1994 to June 1995.  
Those records contain a diagnosis of dysthymic disorder, but 
there was no indication as to the onset of that disorder or 
whether there was any relationship to the veteran's service.  
Additional evidence associated with the claims file following 
the May 1981 rating decision includes statements from the 
veteran, as well as a transcript of his testimony from a 
hearing held at the RO in October 1996.  

The record also contains various statements from some of the 
veteran's family and acquaintances.  Two of those statements 
appear to be from persons with some level of medical 
training.  A statement received in July 1996 from R.S.Z., 
indicates that he had known the veteran for six years, and 
had a sense that the veteran was always under "nervous 
stress."  R.S.Z. identified himself as a counselor with a 
Ph.D.  Based on these credentials, R.S.Z. concluded that the 
veteran "has mental anxiety and a sense of guilt," which he 
later found out was related to the veteran's military 
service, as the veteran was in charge of assigning soldiers 
for service in Vietnam.  

In October 1996, a letter was received from the veteran's 
sister, who identified herself as a registered nurse for the 
past 19 years.  She stated that prior to the 1960's, the 
veteran was a healthy individual with no medical problems.  
However, she remembered him having had medical problems 
during the 1970's, requiring hospitalizations.  She stated 
that his medical history during that time included depression 
and diabetes.  

In addition to the foregoing, the evidence of record 
following the May 1981 rating decision includes VA medical 
treatment records, dated from January 1981 through January 
1997.  There are also two VA examination reports, dated in 
May 1997, including an examination for mental disorders.  
Collectively, those records indicate that the veteran was 
periodically seen with symptoms of depression, and was 
sometimes diagnosed with dysthymic disorder.  The May 1997 VA 
mental disorders examination contains a diagnosis of major 
depression, recurrent, by history, severe, without psychotic 
features.  

A July 1997 psychological assessment, performed by a clinical 
psychology student, and co-signed by a mental health 
professional, indicates that the veteran's test results were 
consistent with a diagnosis of schizophrenia, which included 
anxiety and depression.  It was noted that the veteran 
reported nightmares of combat scenes and Vietnam, although 
the veteran did not have combat service.  

Finally, the evidence associated with the claims file 
following the May 1981 rating decision includes records from 
the Social Security Administration.  Included in those 
records is a November 1996 statement from a social worker 
indicating that the veteran "has been depressed in various 
stages since [19]67."

The Board has thoroughly reviewed the evidence of record, and 
finds that the evidence associated with the veteran's claims 
file subsequent to the May 1981 rating decision is new and 
material, such that the veteran's claim for service 
connection for an acquired psychiatric disorder must be 
reopened.  The evidence missing at the time of the May 1981 
rating decision included medical evidence of a current 
diagnosis of a psychiatric disorder, as well as medical 
evidence of a causal relationship between a current 
psychiatric disorder and the veteran's active service.  
Significantly, at the time of the May 1981 rating decision, 
the RO noted no evidence of current "psychopathology."  

Since the time of the May 1981 rating decision, the record 
contains numerous diagnoses of an acquired psychiatric 
disorder, variously diagnosed as dysthymic disorder, 
depression, and schizophrenia.  Moreover, a social worker has 
indicated that the veteran's depression has been present 
since 1967.  Finally, both the veteran's sister and friend, 
who submitted statements in October 1996 and July 1996, 
respectively, have suggested that the veteran developed 
symptoms of nervousness, anxiety, and/or depression, which 
may be related to his active service.  The Board notes that 
while lay persons are not normally competent to offer 
opinions regarding medical expertise, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), both the veteran's sister 
and friend have identified themselves as having had some 
medical training.  In fact, the sister stated that she is a 
registered nurse, and the friend stated that he was a 
counselor and had a Ph.D.  Although it is not clear whether 
either person has any specific expertise in psychiatry, in 
light of their reported medical training the Board must lend 
come credence to their statements and beliefs, at least for 
the purpose of determining whether the claim should be 
reopened.  See Black v. Brown, 10 Vet. App. 279 (1997); 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence associated with the claims 
file since the May 1981 rating decision, as summarized in 
pertinent part above, is essentially new, in the sense that 
the evidence was not previously in the claims file.  The 
Board also finds that some of the evidence is material, in 
that it reflects a current diagnosis of an acquired 
psychiatric disorder, and suggests that this disorder either 
may have been continuously present since the veteran's second 
period of active service, or may have some medical 
relationship to the veteran's active service.  As such, the 
Board finds that such evidence is significant and must be 
considered to fairly decide the merits of the veteran's 
claim.  See 38 C.F.R. § 3.156(a).

In short, for the reasons described above, the Board finds 
that new and material evidence has been presented to reopen 
the veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder, and subject to the 
provisions in the REMAND below, the appeal is granted. 


ORDER

New and material evidence has been presented to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, and to that extent, the appeal is 
allowed.


REMAND

Having reopened the veteran's claim for service connection 
for an acquired psychiatric disorder, the next step is to 
determine whether the VA's duty to assist has been satisfied.  
A review of the record leads the Board to conclude that 
additional development is needed in this case before 
proceeding with appellate disposition.
 
As noted in the decision above, during the pendency of the 
veteran's appeal there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim. 

In light of the heightened duty to assist imposed by the 
VCAA, as well as the medical evidence that the veteran has a 
currently diagnosed acquired psychiatric disorder, and the 
suggestions that the veteran's current symptoms may be 
related to his active service, the Board finds that 
additional development is needed in this case.  Specifically, 
the RO should contact the veteran and request that he provide 
the names and addresses of any medical providers who may have 
treatment records pertaining to his claimed acquired 
psychiatric disorder, and whose records are not already in 
the claims file.  The RO should also afford the veteran a VA 
examination, and specifically request that the examiner 
review the claims file and offer an opinion as to the 
etiology of the veteran's current acquired psychiatric 
disorder, and comment on whether it is at least as likely as 
not that any current acquired psychiatric disorder is related 
to an incident of the veteran's active service.  

Moreover, as noted in the Introduction to this decision, a 
May 2000 private medical report was recently received at the 
Board in support of the claim on appeal.  That evidence was 
received without a waiver of RO jurisdiction over that 
evidence, and as such, must be reviewed and considered by the 
RO.  38 C.F.R. § 20.1304(c).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions.

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for treatment of an acquired 
psychiatric disorder, to include but not 
limited to depression, dysthymic 
disorder, anxiety, nervousness, and/or 
schizophrenia, since his discharge from 
service, and whose records are not 
already associated with the claims file.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran that have not been previously 
obtained.  Additionally, in light of the 
veteran's April 1997 statement that he 
was given a test at the VA medical center 
in Northampton, and told by a 
psychiatrist that there was a good 
indication of a connection between his 
test results and his military service, 
the RO should ensure that all VA 
treatment records for the veteran are in 
the claims file, particularly records 
from the Northampton VA medical center. 

3.  The veteran should be afforded a VA 
examination for mental disorders to 
determine the nature and etiology of any 
current psychiatric disorder.  The 
veteran's claims folder and a copy of 
this remand should be made available to 
the examiner for review.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all medical records 
associated with the claims file, 
particularly the veteran's service 
medical records and post-service medical 
records, including the private medical 
opinion from Bruno Franek, M.D., dated in 
May 2000, and offer an opinion as to the 
following:  1) what is the nature 
(diagnosis) of any current acquired 
psychiatric disorder; and 2) whether it 
is as least as likely as not that any 
currently diagnosed acquired psychiatric 
disorder had its onset in service or is 
causally or etiologically related to any 
event of service origin, including but 
not limited to, the veteran's in-service 
hospitalization for a schizoid 
personality disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case (SSOC), which specifically 
refers to any additional evidence received since the February 
1999 SSOC, including but not limited to the May 2000 
statement from Dr. Franek, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review. 

The purpose of this remand is to comply with an ORDER of the 
Court, and to obtain additional development, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 


